Citation Nr: 0839435	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, diagnosed as multi-level disc bulge of the lumbar 
spine.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as osteoarthritis and chondromalacia 
patellae. 


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1979, and in the Army Reserves from February 1980 to 
February 1993.

This matter is on appeal from the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a final procedural matter, the veteran submitted a written 
statement since the case was certified for appeal.  This 
evidence was received after the last RO review.  The Board 
has, accordingly, reviewed the additional evidence but finds 
that it is essentially duplicative of statements he has 
previously offered.  As such, there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service, or for many years thereafter. A current low back 
disorder is not related to service.

2.  A chronic bilateral knee was not manifest during service, 
or for many years thereafter. A current bilateral knee 
disorder is not related to service.


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as multi-level disc bulge 
of the lumbar spine, was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A bilateral knee disorder, claimed as osteoarthritis and 
chondromalacia patellae, was not incurred in or aggravated by 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran has substantial service in the Army 
Reserves.  Beyond regular active duty service (which would 
normally be accompanied by a DD-214), active military service 
for veterans in the reserves is normally constrained to 
periods of active duty for training (ACDUTRA), which includes 
full-time duty performed for training purposes by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(3) (2008).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury to a reservist primarily when incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002).  

Low Back Disorder

The veterans service treatment records indicate that in April 
1974, he fell off a roof and complained of an injured right 
hip.  The initial evaluation was limited to range of motion 
of the right leg, and the examining physician diagnosed a 
muscle sprain.  Three days later, he was again evaluated, 
this time complaining of hip and back pain, specifically over 
the iliac crest upon bending over.  As before, he was 
diagnosed with a muscle sprain.  

Additionally, an X-ray indicated a "slight anterior 
wedging" of the first lumbar vertebra, and the L1-L2 disk 
appeared "slightly narrowed."  Based on the "mild 
degenerative changes" present in this area, the examining 
physician believed it may have been an old compression 
fracture.  No indication of recent back pathology was noted.  
There was no indication of any other low back disorders on 
his Report of Medical History or his separation physical in 
July 1979.  

After his active duty discharge, the veteran served in the 
Army Reserves for more than 10 years.  However, there was no 
mention of any low back disorders in his Army Reserves entry 
physical examination in April 1980, during a subsequent 
physical evaluation in December 1984, or in a Report of 
Medical History dated in January 1989.  

In 1990, he sought treatment for knee pain, but there was no 
indication of any low back complaints or any restriction on 
knee rehabilitation because of low back problems.  In June 
2005, he underwent a consultation for a positive rheumatoid 
factor and painful left knee.  While he reported a family 
history of low back pain in his mother; however, he related 
his own past medical history only as left heel bone spur, 
depression, arthritis, hearing loss, left inguinal hernia 
repair in 1985, and cyst removal in 2000.

The first post-service reference to low back pathology was 
noted in an April 2006 chiropractic evaluation, where an L4-
L5 disc protrusion was diagnosed.  While only the April 2006 
record was submitted, the chiropractor reflected that the 
veteran's first office visit occurred in January 2006.  
However, there was no mention of a relationship between his 
complaints and active duty.  In February 2006, he filed the 
current claim.

Interestingly, in a February 2006 orthopedic consultation for 
left knee pain, the veteran denied any past medical history 
related to his low back.  He specifically denied any numbness 
or tingling paresthesias, or other musculoskeletal or 
systemic complaints, except for his left knee.  However, an 
August 2006 MRI indicated "mild to moderate multilevel 
degenerative disc disease."

Nonetheless, the Board emphasizes the multi-year gap between 
discharge from active duty service (1979) and low back 
symptomatology in 2006 (nearly a 30-year gap).  The veteran's 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  As a consequence, the weight of the medical 
evidence is against a finding of continuity of 
symptomatology.  

Service connection may also be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's low back disorder to active duty. 

In this case, the veteran underwent a VA examination in 
February 2007.  At that time, he maintained that the pain was 
"constant" and radiated to the knees.  While a physical 
examination revealed no muscular abnormalities, the examiner 
reviewed the August 2006 MRI and diagnosed a multilevel disc 
bulge of the lower spine.  

On the issue of "whether or not the veteran's disability of 
the back [was] related to his military service or the 
incident in which he fell off a roof," the examiner 
concluded that "is not caused by or a result of low back 
disc protrusion/pinched nerve."  As a rationale, the 
examiner noted that the veteran had one episode of a back 
related injury during service in 1974, diagnosed as muscle 
strain, which he characterized as an "acute and transient 
condition."  

He further reflected that there were no service treatment 
records evidencing chronicity or recurrent back pain during 
active duty or post service.  A reasonable reading of this 
report is that the veteran's current low back disorder is not 
related to the fall in service.

Subsequently, the RO asked the examiner for a clarification 
of the opinion with special emphasis on in-service X-ray 
findings of mild degenerative changes and evidence of an old 
compression fracture.  

In a December 2007 addendum opinion, the examiner reviewed of 
the service treatment records, and specifically noted the 
lack of pathology in the X-ray taken while in-service.  The 
examiner concluded that it was not at least as likely as not 
that the veteran's current disability was related to active 
duty service.   

The examiner emphasized that "the lack of clinical evidence 
of a chronic back problem at separation from the service and 
evaluation and treatment after the service is still a problem 
connecting the current back problem to the service related 
injury.  The nexus of connection is not seen and therefore 
the opinion is less likely as not is provided."

In assigning high probative value to these reports, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinions to be 
of great probative value.    

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Bilateral Osteoarthritis and Chondromalacia Patellae

The veteran's service treatment records are negative for 
complaints of, treatment for, or diagnosis of any knee 
disorders during his active duty service or on his Report of 
Medical History.  At separation, the clinical evaluation of 
his lower extremities was normal.  Therefore, the evidence 
does not show a chronic knee disorder in service.

There is also no mention of any knee disorders in his Army 
Reserves entry physical in April 1980, during a subsequent 
physical evaluation in December 1984, or a report of medical 
history from January 1989.  Therefore, the evidence does not 
support a finding of a chronic knee disorder for many years 
after discharge.

The first indication of any knee disorder appears in July 
1990, when he visited a private physician to examine his 
right knee in July 1990.  There, the examining physician 
diagnosed patellar tendonitis of the right knee, for which he 
attended physical therapy.   

In August 1990, the veteran again complained of intermittent 
right chronic knee pain to the health clinic at his reserve 
detachment, and was instructed to avoid running.  However, 
his payment forms indicate that he was not on ACTUDRA at that 
time.  In the absence of any other information, the weight of 
the evidence is against a finding of a knee injury incurred 
while he was on active duty.  

The next indication of right knee disorder, and also the 
first indication of a left knee disorder, arises in June 
2005.  While this particular evaluation was primarily for the 
veteran's left knee, he stated that his right knee "pops but 
does not hurt nearly as much" as the left knee.  At that 
time, the veteran was diagnosed with "rheumatoid factor 
positive at a low titer" with monoarthritic complaints 
involving patellofemoral compartment on the left knee.

As was the case with the veteran's low back disorder claim, 
the Board again emphasizes the significant gap in time 
between the most recent active duty treatment and his next 
medical treatment.  Here, there was no indication of a right 
knee disorder from his separation physical in 1979 to the 
evaluation in 1990 (11 years).  The gap in time between 
active duty service and the first indication of left knee 
pain (2005) is even more significant (21 years).  

For the same reasons as noted above, significant gaps in time 
between treatments constitutes negative evidence.  This is 
especially true where, as is the case here, the evidence 
indicates that the veteran sought treatment for other 
disorders, yet failed to note the disorder he now claims.  

As to the issue of nexus, the veteran was diagnosed with 
osteoarthritis of the knees in September 2005, and there is 
no doubt he has a current bilateral knee disorder.  However, 
this diagnosis is never attributed by a medical provider to 
his active duty service.  

For example, a February 2006 evaluation reflected that the 
veteran had a left knee cyst removed in 2000, and a 
corresponding X-ray report noted "mild degenerative 
changes."  Additionally, in January 2006, an MRI report 
indicated that the ligaments were intact with some 
patellofemoral joint space narrowing, leading to a diagnosis 
of chondromalacia patella.  However, there was no opinion as 
to whether this was caused by his active duty service.  

The Board also notes in the MRI report that the veteran 
complained of having left knee pain "for five years."  In 
other words, he has stated that his left knee pain did not 
begin until 2001, and approximately seven years after he left 
the Army Reserves.  This weights against a finding that his 
knee symptomatology started in service.

Furthermore, although the veteran was diagnosed "runner's 
knee" in July 1990, his pay records do not indicate any 
service during the time he claims his knee disorders began.  
Even if such records existed, their probative value would 
likely be minimal, as it is already established that he 
experienced "runner's knee" in 1990.  Therefore, the Board 
concludes that the weight of the evidence does not indicate a 
nexus between his current knee disorder and his active duty 
service.   

Concerning both claims, the evidence includes statements from 
the veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued low back symptomatology and a chronic bilateral 
knee disorder since active service is unsupported by the 
other evidence of record.  Indeed, while he attributed his 
back disorder to a fall in 1974, he underwent three 
evaluation physicals in April 1980, December 1984 and January 
1989.  In none of these physicals did he mention low back 
pain.  Furthermore, he never mentioned knee pain until 1990, 
and did not mention it again until 2005.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with his claims for benefits, to be less probative.  
Therefore, continuity has not here been established for 
either claim, either through the competent evidence or 
through his statements.

Similarly, the Board has also considered the veteran's 
statements asserting a relationship between his diagnosed low 
back and knee disorders and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained the veteran's 
service treatment records from active duty and available 
records from the Reserves, as well as private treatment 
records.  

Next, specific VA medical opinions pertinent to the low back 
disorder claim were obtained in February and December 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of a chronic bilateral knee disorder, no 
evidence of the disorder for many years after separation, and 
no competent evidence of a nexus between service and the 
veteran's claim, a remand for a VA examination pertaining to 
his knee disorder claim would unduly delay resolution.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, diagnosed as 
multi-level disc bulge of the lumbar spine, is denied.

Service connection for a bilateral knee disorder, claimed as 
osteoarthritis and chondromalacia patellae, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


